Citation Nr: 0927984	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  05-16 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for posttraumatic stress disorder (PTSD) with history of 
anxiety reaction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to a disability rating in 
excess of 10 percent for anxiety reaction.  Subsequent to the 
Veteran's October 2006 claim of entitlement to service 
connection for PTSD, the RO issued a rating decision dated in 
May 2007 that re-captioned the Veteran's service-connected 
anxiety reaction as PTSD with history of anxiety reaction, 
and continued the assigned 10 percent disability.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

At no time during the appellate period was the Veteran's PTSD 
with history of anxiety reaction manifested by occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, or panic attacks (weekly or less 
often).


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for PTSD with history of anxiety reaction were not met at any 
time during the appellate period.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.321(b)(1), 4.2, 4.6, 4.7, 4.126, 4.130, Diagnostic Code 
(DC) 9411 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record:  (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 U.S.C.A. § 5103(a)(West 2002); 38 
C.F.R.       § 3.159(b)(1) (2008).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

Regarding the evidence and information necessary to 
substantiate the Veteran's claim of entitlement to an 
increased rating, the Board notes that section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable Agency of Original Jurisdiction (AOJ) decision on 
the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied 
its duty to notify under the VCAA.  In this regard, a May 
2004 VCAA letter, sent prior to the initial unfavorable AOJ 
decision issued in July 2004, advised the Veteran of the 
evidence that VA would attempt to obtain and what evidence he 
was responsible for identifying or submitting to VA.

Relevant to the evidence and information necessary to 
substantiate the Veteran's claim for a disability rating in 
excess of 10 percent for PTSD with history of anxiety 
reaction, he was sent a letter in September 2008 that 
complied with the requirements articulated in Vazquez- 
Flores, supra.  Also, the September 2008 letter informed the 
Veteran of the evidence and information necessary to 
establish a disability rating in accordance with 
Dingess/Hartman, supra.  While the September 2008 letter was 
issued after the initial rating decision in July 2004, the 
United States Court of Appeals for the Federal Circuit has 
held that VA could cure such a timing problem by 
readjudicating the Veteran's claim following a compliant VCAA 
notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 
1333-34 (Fed. Cir. 2006).  The Court clarified that the 
issuance of a Statement of the Case could constitute a 
readjudication of the Veteran's claim.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  In the instant case, 
after the September 2008 VCAA letter was issued, the 
Veteran's increased rating claim was readjudicated by a 
December 2008 Supplemental Statement of the Case.  Therefore, 
any defect with respect to the timing of the VCAA notice has 
been cured and the Board finds that VA has fully complied 
with its duty to notify.

The Board notes that the September 2008 letter did not inform 
the Veteran of the evidence and information necessary to 
establish an effective date in accordance with 
Dingess/Hartman, supra.  However, as the Board concludes 
herein that the preponderance of the evidence is against the 
Veteran's claim, any question as to the appropriate effective 
date to be assigned is rendered moot.

Relevant to the duty to assist, the Veteran's service 
treatment records as well as all identified VA treatment 
records and private medical records have been obtained and 
considered.  Additionally, the Veteran was provided with VA 
psychiatric evaluations in June 2004 and May 2007 in order to 
adjudicate his increased rating claim.  Neither the Veteran 
nor his representative has argued that the evaluations were 
inadequate for rating purposes.

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (noting that strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that 
remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the Veteran at every stage in this case; at 
least insofar as any errors committed were not harmful to the 
essential fairness of the proceeding.  Therefore, the Veteran 
will not be prejudiced as a result of the Board proceeding to 
the merits of his claim.

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, duration of 
psychiatric symptoms, length of remissions, and the veteran's 
capacity for adjustment during periods of remission must be 
considered. 38 C.F.R. § 4.126(a) (2008).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b) (2008).

The Veteran's PTSD with history of anxiety reaction has been 
rated as 10 percent disabling under DC 9411.  

DC 9411 is deemed by the Board to be the most appropriate 
rating criteria in this case, primarily because it pertains 
specifically to the disability at issue, PTSD.  The Veteran 
has not asked that an alternative diagnostic code be 
employed, and the Board can identify nothing in the evidence 
to suggest that another diagnostic code would be more 
appropriate.

Under DC 9411, a 10 percent disability rating is warranted 
where there is occupations and social impairment due to mild 
or transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.

A 30 percent disability rating is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A maximum 100 percent rating is warranted where there is 
total occupational or social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2008).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Veteran asserts, at the time of his May 2005 Substantive 
Appeal, that the disability rating assigned to his PTSD with 
history of anxiety reaction should be higher due to his 
experience in World War II and the changes that the war had 
made in his life, as the changes in the lives of his family.  
The Veteran reported that he did not sleep well, that he had 
nightmares, and that his mind went back and forth thinking 
about the war. 

On VA psychiatric evaluation in June 2004, the Veteran 
reported that he did not know why he was being evaluated for 
his anxiety, as he was mostly concerned about his headaches.  
The Veteran reported that he had been married since 1947, and 
had been a computer programmer until his retirement in 1990.  
The Veteran reported that he really enjoyed his work.  The 
Veteran reported occasional restlessness, and mild 
distractibility and irritability.  The Veteran reported that 
he held most things in, but that he did not really worry a 
lot.  The Veteran reported that he slept well, and that he 
got up one to three times each night to use the bathroom.  
The Veteran reported that he got nervous and worried when he 
received bad news about somebody in the family, or when 
something went wrong.  

Mental status examination in June 2004 revealed that the 
Veteran was alert and oriented to time, person, place, and 
situation.  The Veteran maintained good eye contact and 
demonstrated a fine mood, with an affect congruent with mood.  
The Veteran exhibited adequate insight and judgment, intact 
higher cognitive function, and thought content without flight 
of ideas or suicidal or homicidal ideation, or without loose 
associations.  The examiner diagnosed the Veteran with 
generalized anxiety disorder, mild, and assigned the Veteran 
a GAF score of 68.  

VA treatment records dated in August 2005 indicated that the 
Veteran presented subsequent to a referral for depression.  
The Veteran reported that he did not know why he was referred 
and that he was doing pretty well for his age.  The Veteran 
reported that he tried to be as productive as possible.  The 
Veteran reported that he was sleeping well, that his mood was 
normal, and that his overall attitude was positive.  Neither 
the Veteran, nor his wife, reported that they felt that 
mental health services were needed. 

On VA psychiatric evaluation in May 2007 the Veteran denied 
current treatment for a mental disorder.  The Veteran 
reported the presence of symptoms of a mental disorder over 
the past year.  The Veteran reported that he will be married 
to his wife for 60 years soon and that he got along 
"perfect" with her.  The Veteran reported that he had two 
children (one was deceased), 4 grandchildren, and 7 great-
grandchildren.  The Veteran reported that he got along with 
all of his children and grandchildren.  The Veteran reported 
that he spent time with a lot of friends, and that he saw 
them at church, or eating out, now that he was not employed.  
The Veteran reported that mostly, he spent time with family 
and around the house.  The Veteran reported that he enjoyed 
collecting church history, gardening, home improvements, yard 
work, and family.  The Veteran denied a history of violence.  

The examiner noted that the Veteran was hypervigilant and had 
recurrent and intrusive distressing recollections of his PTSD 
stressors, and made efforts to avoid thoughts, feelings, or 
conversations associated with the trauma.  The examiner noted 
that the Veteran made efforts to avoid activities, places, or 
people that arouse recollections of the trauma, and had 
feelings of detachment or estrangement from others, with a 
restricted range of affect.  The examiner noted that the 
Veteran had a sleep impairment, manifested by sleeping two to 
three hours each night, with nightmares approximately three 
times each week.  The examiner noted that the Veteran 
reported night sweats approximately once each week, and that 
the Veteran's wife had woken the Veteran to ask him to stop 
punching or beating her.  The examiner noted that the Veteran 
and his wife slept in the same bed.  

Mental status examination in May 2007 revealed that the 
Veteran was oriented to time, place, and person.  The Veteran 
exhibited:  unremarkable psychomotor activity; spontaneous, 
clear, and coherent speech; a cooperative, friendly, relaxed, 
and attentive attitude; a constricted affect; intact 
attention; a frustrated mood towards coming to the VA; 
thought processes of unremarkable content; good impulse 
control; mildly impaired memory; and average intelligence, 
without delusions or hallucinations, panic attacks, or 
suicidal or homicidal ideation.  

The examiner, at the time of the May 2007 VA psychiatric 
evaluation, opined that the Veteran had mild symptoms of PTSD 
and good coping strategies, as evidenced by the fact that the 
Veteran was not pursuing treatment, including medication 
management, for anxiety or depressive symptoms.  The examiner 
diagnosed the Veteran with PTSD, mild, and assigned him a GAF 
score of 67.  The examiner noted the Veteran's previous 
diagnoses of neuroses to include generalized anxiety disorder 
and the addition of PTSD which was a type of anxiety 
disorder.  She opined that as a result of the change in 
diagnosis, the Veteran's symptoms had likely worsened.  The 
examiner noted that the Veteran reported that he felt worse 
now that the country was back at war and he saw kids coming 
back home as he could relate to their experiences making his 
symptoms more prominent.  The examiner opined that there was 
not an occasional decrease in work efficiency and there were 
no intermittent periods of inability to perform occupational 
tasks due to PTSD signs and symptoms.  The examiner reported 
that during times of stress, however, the Veteran experienced 
nightmares, sleep disturbances, hypervigilance, and emotional 
numbing. 

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness. See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126 (2008); VAOPGCPREC 10-95 
(Mar. 1995); 60 Fed. Reg. 43186 (1995). 

Under DSM-IV, a GAF score of 41-50 generally reflects serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, of school functioning (e.g., no 
friends, unable to keep a job).  A GAF score 51-60 generally 
reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers).  A 
score of 61-70 generally reflects mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV).

While the Veteran may experience exacerbations of his 
symptoms, specifically sleep disturbance, his symptoms 
overall appear to be no more than mild, as evidenced, in 
part, by GAF scores of 67 and 68 during instances of VA 
psychiatric evaluation.  In any event, the emphasis in 
psychiatric ratings is not solely on social impairment, but 
rather includes an evaluation of how the mental disorder 
interferes with the ability to work.  38 C.F.R. § 4.126 
(2008).  Here, even though the Veteran is retired from a 
long-standing career, there is no indication that the 
Veteran's PTSD with history of anxiety reaction overall has 
interfered with his ability to work beyond that contemplated 
by the 10 percent disability rating.  

While the Veteran has exhibited mild memory loss and chronic 
sleep disturbance, there is no evidence of record that the 
symptoms of his PTSD with history of anxiety reaction more 
nearly approximate the symptoms contemplated by the rating 
criteria for the next higher disability rating.  There is no 
evidence that the symptomatology of the Veteran's PTSD with 
history of anxiety reaction includes depressed mood, anxiety, 
suspiciousness, or panic attacks (weekly or less often), as 
is required by DC 9411 for a 30 percent disability rating.  
38 C.F.R. § 4.130, DC 9411 (2008).  As such, the Board finds 
that a disability rating in excess of 10 percent is not 
warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that during the appellate 
period, the Veteran's PTSD with history of anxiety reaction 
has not warranted a disability rating in excess of 10 
percent.  As the preponderance of the evidence is against the 
claim of entitlement to a disability rating in excess of 10 
percent for PTSD with history of anxiety reaction, the 
"benefit of the doubt" rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Lastly, in reaching the above decision, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the appellant, as required by the holding of 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions regarding extraschedular 
ratings.  The Board finds that the evidence of record does 
not present "an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2008); see also Thun v. Peake, 22 Vet. App. 
111, 115-16 (2008) (noting that a referral for extraschedular 
rating warranted only where level of disability is not 
contemplated by rating schedule and disability picture 
exhibits other related factors showing unusual or exceptional 
disability picture).  







ORDER

A disability rating in excess of 10 percent for PTSD with 
history of anxiety reaction is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


